Citation Nr: 1517064	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for PTSD.

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Esquire



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004, from July 2006 to November 2007, and from April 2011 to March 2012.  She received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from October and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the October 2012 decision, the RO denied entitlement to a rating in excess of 10 percent for IBS and denied entitlement to a TDIU.  In the November 2012 decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective from April 1, 2012.  The RO in Sioux Falls, South Dakota currently has jurisdiction over the Veteran's claims.

The issues of entitlement to service connection for a headache disability and multiple sclerosis (to include as secondary to service-connected disabilities) have been raised by the record in an October 2013 letter from the Veteran  (see page 1 of the Veteran's October 1, 2013 letter) and a February 2014 statement from her representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims. The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to a higher initial rating for PTSD and to an increased rating for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew from appeal the claim for a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, the Veteran's representative submitted a statement in November 2013 in which she expressed the Veteran's intent to withdraw from appeal her claim for a TDIU.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.



ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

The evidence suggests that the Veteran's service-connected PTSD and IBS may have worsened since her last examinations in April 2012 and February 2013, respectively.  For example, she reported in her October 2013 letter that her PTSD had worsened and that she was experiencing symptoms of IBS (e.g, chronic diarrhea) that were more severe than those recorded in the February 2013 VA examination report.  In her November 2013 statement, the Veteran's representative requested that the Veteran be afforded new VA examinations to assess the severity of her service-connected disabilities.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected PTSD and IBS is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in her April 2012 claim for an increased rating for IBS (VA Form 21-4138) that she had received treatment for IBS symptoms at Norfolk Regional Hospital and Chadron Community Hospital.  Also, an August 2013 VA OEF/OIF case manager note implies that the Veteran may have received psychiatric treatment at "Faith Regional."  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified facilities.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  Updated VA treatment records should also be secured upon remand.

Also, in the November 2012 decision, the RO assigned an effective date of April 1, 2012 for the grant of service connection for PTSD.  In March 2013, the Veteran's representative submitted a notice of disagreement with respect to the effective date assigned in the November 2012 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must also therefore defer adjudication of the appeal for a higher initial rating for PTSD because this issue is inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for that disability.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran should be given an opportunity to perfect an appeal.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where she has received treatment for a psychiatric disability and a gastrointestinal disability, to include the dates of any such treatment.

The Veteran shall also be specifically asked to complete authorizations for VA to obtain all records of her treatment for a psychiatric disability and a gastrointestinal disability from Norfolk Regional Hospital, Chadron Community Hospital (see the Veteran's April 2012 VA Form 21-4138), "Faith Regional (see the August 2013 VA OEF/OIF case manager note), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any such relevant records for which a sufficient release is submitted.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.

3.  Obtain all updated VA records of treatment from the VA Black Hills Health Care System dated from February 2014 through the present; from the VA Nebraska-Western Iowa Health Care System dated from August 2012 through the present; and from any other sufficiently identified VA facility.  

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant electronic records along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability and describe the impact of the disability on her occupational and social functioning.  

The examiner must provide reasons for any opinion given.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of her service-connected IBS.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant electronic records along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's IBS, to include any bowel disturbance, abdominal distress, diarrhea, or constipation.  

The examiner must provide reasons for any opinion given.

6.  If a benefit for which a sufficient substantive appeal has been received remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


